Exhibit EXECUTION VERSION MEMBERSHIP INTEREST PURCHASE AGREEMENT dated as of February 13, 2008 among NCS PEARSON, INC., PEARSON INC. and M&F WORLDWIDE CORP. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Definitions 1 1.2 Construction 11 ARTICLE II PURCHASE AND SALE 11 2.1 Purchase and Sale of the Interests 11 2.2 Closing Date 11 2.3 Transactions to be Effected at the Closing 12 2.4 Pre-Closing Purchase Price Adjustment 12 2.5 Post-Closing Purchase Price Adjustment 12 ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLER AND THE INTERESTS 15 3.1 Organization and Good Standing 15 3.2 Authority and Enforceability 15 3.3 No Conflicts 15 3.4 The Interests 16 ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY AND THE BUSINESS 16 4.1 Organization and Good Standing 17 4.2 Capitalization; Books and Records 17 4.3 No Conflicts 17 4.4 Financial Statements 18 4.5 Taxes 19 4.6 Compliance with Law; Authorizations 19 4.7 Real Property 20 4.8 The Assets 22 4.9 Intellectual Property 22 4.10 Absence of Certain Changes or Events 23 4.11 Contracts 23 4.12 Litigation 24 i 4.13 Employee Benefits 25 4.14 Labor Matters 26 4.15 Environmental 27 4.16 Insurance 28 4.17 Brokers 28 4.18 Transactions with Affiliates 29 4.19 Key Customers and Key Suppliers 29 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 29 5.1 Organization and Good Standing 29 5.2 Authority and Enforceability 30 5.3 No Conflicts 30 5.4 Litigation 30 5.5 Purchase for Investment 31 5.6 Availability of Funds 31 5.7 Brokers 31 5.8 Due Diligence; No Knowledge of Misrepresentations or Omissions 31 5.9 No Other Representations ARTICLE VI COVENANTS OF THE SELLER 32 6.1 Conduct of Business 32 6.2 Access to Information 34 6.3 Resignations 34 6.4 Notification 35 6.5 Reorganization 35 6.6 Non-Compete 35 6.7 Non-Solicit 37 6.8 Confidentiality 37 ARTICLE VII COVENANTS OF THE PURCHASER 37 7.1 Confidentiality 37 7.2 Support Services 38 7.3 Financing 38 ii 7.4 Credit Support Arrangements 38 ARTICLE VIII COVENANTS OF THE PURCHASER AND THE SELLER 39 8.1 Commercially Reasonable Efforts; Antitrust Clearance 39 8.2 Consents 40 8.3 Public Announcements 40 8.4 Tax Matters 40 8.5 Procedures Relating to Tax Claims 42 8.6 Purchase Price Allocations 42 8.7 Employment Matters 43 8.8 Worker Notification 45 8.9 Further Action 45 8.10 No Use of Names 46 8.11 Intellectual Property Matters 46 8.12 Insurance Matters 47 ARTICLE IX CONDITIONS TO CLOSING 47 9.1 Conditions to Obligations of the Purchaser and the Seller 47 9.2 Conditions to Obligation of the Purchaser 48 9.3 Conditions to Obligation of the Seller 49 ARTICLE X TERMINATION 49 10.1 Termination 49 10.2 Effect of Termination 50 10.3 Remedies 50 ARTICLE XI INDEMNIFICATION 50 11.1 Survival 50 11.2 Indemnification by the Seller 51 11.3 Indemnification by the Purchaser 51 11.4 Indemnification Procedure for Third Party Claims 51 11.5 Indemnification Procedures for Non-Third Party Claims 53 11.6 Limitations on Indemnification 53 11.7 Exclusive Remedy 54 iii 11.8 Characterization of Indemnification Payments 55 ARTICLE XII MISCELLANEOUS 55 12.1 Notices 55 12.2 Amendments and Waivers 56 12.3 Expenses 56 12.4 Successors and Assigns 56 12.5 Governing Law 57 12.6 Guarantee 57 12.7 Consent to Jurisdiction 57 12.8 Counterparts 58 12.9 No Third Party Beneficiaries 58 12.10 Entire Agreement 58 12.11 Captions 58 12.12 Severability 58 12.13 Interpretation 58 EXHIBIT LIST Exhibit A – Supply and Services Agreement Exhibit B – Net Working Capital Target Exhibit C – Transition Services Agreement Exhibit D-1 and D-2 – Paper Purchase Agreements Exhibit E – Trademark License Agreement Exhibit F-1 and F-2– Patent Licenses iv MEMBERSHIP INTEREST PURCHASE AGREEMENT This MEMBERSHIP INTEREST PURCHASE AGREEMENT is dated as of February 13, 2008 (this “Agreement”) among Pearson Inc., a Delaware corporation (the “Seller Parent”) (solely for the purposes of Section 12.6), NCS Pearson Inc., a Minnesota corporation (the “Seller”), and M&F Worldwide Corp., a Delaware corporation (the “Purchaser”). WHEREAS, the Seller is the record and beneficial owner of all of the limited liability membership interests (the “Interests”) in Data
